--------------------------------------------------------------------------------

Exhibit 10.3
 
SECOND AMENDMENT TO
REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE AGREEMENT


This SECOND AMENDMENT TO REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE
AGREEMENT (this “Amendment”) dated as of July 30, 2010 and with effect as of
July 15, 2010 is made and entered into by and between Roomlinx, Inc., a Nevada
corporation (“Borrower”), and Cenfin LLC, a Delaware limited liability company
(the “Lender”).
 
WHEREAS, the Borrower and the Lender are parties to that certain Revolving
Credit, Security and Warrant Purchase Agreement dated as of June 5, 2009, as
amended by that certain First Amendment to Revolving Credit, Security and
Warrant Purchase Agreement dated as of March 10, 2010 (the “Credit Agreement”);
 
WHEREAS, the Borrower has requested, and Lender has agreed to, among other
things, a change in the interest rate under the Credit Agreement to the Federal
Funds Rate then in effect plus 5.0%.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments herein referred
to, the parties hereto agree as follows:


ARTICLE I
PURCHASE AND SALE; DETERMINATION OF PURCHASE PRICE
 
Section 1.1  Use of Defined Terms.  Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the Credit
Agreement shall have such meanings when used in this Amendment.
 
ARTICLE II
AMENDMENTS
 
Section 2.1  Definitions.  The following definitions are hereby added to the
Credit Agreement in the applicable alphabetical order:
 
“‘Federal Funds Rate’ means, as of the most recent Measurement Date, the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York.”
 
“‘Measurement Date’ means July 15, 2010 and each one-year anniversary thereof.”
 
Section 2.2  Change in Interest Rate.  The first sentence of Section 2.1(c) of
the Credit Agreement is hereby deleted and replaced in its entirety by the
following:
 
“Each Revolving Loan shall bear interest at the Federal Funds Rate plus 5.0%.”
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.3  Warrant Strike Price.  Section 3.1 of the Credit Agreement is
hereby deleted and replaced in its entirety by the following:
 
“3.1           Warrant Issuance.  Simultaneously with the making of each
Revolving Loan, the Borrower agrees to issue to Lender (i) a common stock
purchase warrant in the form attached hereto as Exhibit B, exercisable for a
three year period, to purchase up to that number of shares of Common Stock equal
to 50% of the principal amount funded in respect of such Revolving Loan divided
by either (i) for warrants issued in respect of the first $5,000,000 of
Revolving Loans made after July 15, 2010, the Exercise Price of  $0.02 per share
(subject to adjustment as provided in the Warrant and for the expected 1-100
reverse stock split) or (ii) thereafter, by an Exercise Price equal to the
average of the high and low market price for the Common Stock on the day of
issuance (or if not a Business Day, the next succeeding Business Day).”
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1 Representations and Warranties.  In order to induce the Lender to
enter into this Amendment, the Borrower hereby represents and warrants to the
Lender as of the date hereof, as follows:
 
(a)    Credit Agreement Representations.  The representations and warranties of
the Borrower set forth in the Credit Agreement are true and correct as of the
date of this Agreement.
 
(b)    Due Authorization, Non-Contravention, etc.  The execution, delivery and
performance by the Borrower of this Amendment are within Borrower’s power, have
been duly authorized by all necessary corporate action, and do not:
(i) contravene the constituent documents of Borrower; (ii) violate any
applicable law or regulation or any order of any governmental authority,
(iii) violate or result in the default under any material indenture, agreement
or other instrument binding upon the Borrower or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower, or
(iv) result in the creation or imposition of any lien, claim or encumbrance on
any asset of the Borrower, except for Permitted Liens.
 
(c)    Government Approval, Regulation, etc.  No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or other person or entity is required for the due execution,
delivery or performance by the Borrower of this Amendment.
 
(d)    Validity, etc.  This Amendment constitutes the legal, valid and binding
obligation of the Borrower enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
(e)    No Default.  No Event of Default or Default has occurred and is
continuing, or will result from the execution and delivery of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1 Ratification of and References to the Credit Agreement. Except for
the amendments expressly set forth above, the Credit Agreement and each other
Transaction Document is hereby ratified, approved and confirmed in each and
every respect.  Reference to this specific Amendment need not be made in the
Credit Agreement, the Transaction Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.
 
Section 4.2 Incorporation of Article 10.  Article 10 of the Credit Agreement is
incorporated by reference herein mutatis mutandis.
 
**********

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Revolving Credit, Security and Warrant Purchase Agreement as of the day and year
first written above.
 

  CENFIN LLC          
 
By: 
/s/ Matthew Hulsizer        Name: Matthew Hulsizer       Title:   Manager      
      ROOMLINX, INC.             By:  /s/ Michael S. Wasik        Name: Michael
S. Wasik        Title:   Chief Executive Officer   